Citation Nr: 0906985	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-23 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1961 to 
September 1963.  The Veteran died in January 2005.  The 
appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  The Veteran died in January 2005.  The death certificate 
lists the immediate cause of the Veteran's death as emphysema 
with respiratory failure and lists renal failure and diabetes 
mellitus as additional causes of death.  

2.  At the time of the Veteran's death, service connection 
was in effect for pulmonary embolism with secondary pulmonary 
hypertension and prior secondary congestive heart failure, 
rated as 100 percent disabling; residuals of removal of the 
medial meniscus, rated as 20 percent disabling; residuals of 
thrombophlebitis of the left lower extremity, rated as 10 
percent disabling; and external hemorrhoids, rated as 0 
percent disabling.  The Veteran's combined evaluation for 
compensation was 100 percent from September 2000 until his 
death in January 2005.  

3.  A disability originating in service or a service-
connected disability did not cause or contribute to the 
Veteran's death.





CONCLUSION OF LAW

A disability incurred in or aggravated by military service 
did not cause or contribute substantially or materially to 
the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
Veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the Veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

The death certificate shows that the Veteran died at the age 
of 62 years at the Good Shepherd Medical Center on January 9, 
2005 as a result of emphysema with respiratory failure, renal 
failure, and diabetes mellitus.  The death certificate also 
indicates that tobacco use contributed to the death, 
providing evidence against this claim.  No autopsy was 
performed.

The Veteran's service medical records disclose no complaints, 
findings, diagnoses or treatment for emphysema or other 
chronic lung disease, renal failure, or diabetes mellitus.  

However, as noted above, at the time of the Veteran's death, 
service connection was in effect for pulmonary embolism with 
secondary pulmonary hypertension and prior secondary 
congestive heart failure, rated as 100 percent disabling; 
residuals of removal of the medial meniscus, rated as 20 
percent disabling; residuals of thrombophlebitis of the left 
lower extremity, rated as 10 percent disabling; and external 
hemorrhoids, rated as 0 percent disabling.  

The appellant asserts in a June 2005 statement that the 
Veteran's history of service connected pulmonary embolisms 
reduced his lung capacity and argues that any weakness or 
damage resulting from this service connected disability 
caused the Veteran's death.  

At a VA examination in December 2000, the examiner diagnosed 
the Veteran with multiple pulmonary emboli secondary to 
thrombophlebitis requiring anticoagulant therapy with 
secondary pulmonary hypertension, decreased oxygenation, and 
reduced diffusion capacity in the lungs.  He also diagnosed 
the Veteran with mild chronic obstructive pulmonary disease 
with pulmonary emphysema.  

A March 1996 treatment note from Good Shepherd Community 
Hospital reports that the Veteran suffers from some shortness 
of breath and states "apparently the pulmonary embolus in 
1992 did cause some loss of lung capacity from the diminished 
blood flow to the lungs."  Another record from October 2004 
notes that "[chest] x-rays demonstrated bilateral 
infiltrative changes, possibly going back some years to his 
underlying pulmonary emboli."  

However, while there is some evidence that the Veteran's 
service connected pulmonary embolism caused some permanent 
diminishment in his lung function, there is no evidence, 
other than the appellant's assertions, that this damage 
either caused or was a substantial or material factor in the 
Veteran's death.  

Additionally, the Board notes that the Veteran's lungs had 
been damaged or weakened by a number of other medical serious 
problems that are well documented in his treatment records 
from Good Shepherd Medical Center, including a long history 
of smoking, radiation therapy to the lung fields for non-
Hodgkins lymphoma, and repeated bouts of bronchitis, 
pneumonia, sinusitis, and other similar illnesses.  The Board 
must find that the treatment records, as a whole, provide 
evidence against this claim, indicating nonservice connected 
problems caused major difficulties in the Veteran's life.  

A Discharge Summary from Good Shepherd Community Hospital 
dated January 11, 2005 reports that the Veteran was admitted 
to the hospital on December 27, 2004 with multiple health 
problems and passed away on January 9, 2005.  The final 
diagnosis includes (1) chronic obstructive pulmonary disease 
with hypoxia with respiratory distress, (2) systemic 
inflammatory response syndrome, (3) acute renal failure 
secondary to low oncotic pressure, (4) diabetes mellitus, (5) 
hypoalbuminemia, and (6) hyponatremia.  

Very significantly, pulmonary embolisms were not listed and 
in fact, are not mentioned in the discharge summary providing 
highly probative evidence against this claim.  

In September 2005, the RO requested a VA opinion as to 
whether the Veteran's service connected pulmonary embolism 
with secondary pulmonary hypertension was at least as likely 
a cause or contributing factor to the Veteran's death.  The 
Veteran's claims file was reviewed and the examiner concluded 
that it was less likely than not that pulmonary hypertension 
was a contributing factor at the Veteran's time of death.  As 
a rational for this opinion, the examiner noted that an 
echocardiogram taken during the Veteran's final 
hospitalization showed low normal left ventricular ejection 
fraction, normal size and function of the left and right 
ventricles, and upper limit, but still normal, pulmonary 
artery pressure.  The examiner concluded that if pulmonary 
hypertension had been a serious problem, the right ventricle 
would have been enlarged and thickened because it had to work 
harder due to elevated pulmonary pressure.  

The appellant's representative suggests that the examiner was 
not qualified because he is a nurse practitioner, not a 
medical doctor.  However, neither law nor regulation requires 
that VA medical examinations be conducted by examiners with 
any particular expertise or specialty in order to comply with 
the duty to assist; rather, VA medical examinations must be 
"provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."  Cox v. Nicholson, 20 Vet. App. 
563, 569 (2007) (quoting 38 C.F.R.  § 3.159(a)(1) (2006)).  
Generally, the Board is entitled to assume the competence of 
a VA examiner.  Id.; see also Hilkert v. West, 12 Vet. App. 
145, 151 (1999).  The appellant bears the burden of 
persuasion to show that such reliance was in error.  Hilkert, 
12 Vet. App. at 151.  Here, the appellant's assertion that 
another medical professional might possess more experience in 
determining cause of death relationships fails to meet her 
burden of showing that the examiner in this case was not 
qualified.  Further, other evidence of record, as noted 
above, provides evidence against this claim, supporting the 
examiner's findings. 

A careful review of the Veteran's service medical records 
discloses no complaints, findings, diagnoses or treatment for 
any of the causes of the Veteran's death.  See Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  
  
The final January 2005 hospital report is silent with respect 
to any causal relationship or any indication of a connection 
between the Veteran's service connected disabilities or 
treatment thereof and the underlying cause of the Veteran's 
death.  There is no medical evidence that any of the 
Veteran's service-connected disabilities played a role in the 
Veteran's death.  In fact, the September 2005 VA examiner 
concluded to the contrary.  

Additionally, the death certificate, despite listing multiple 
causes of the Veteran's death, does not indicate that the 
Veteran's service-connected disabilities were a cause of his 
death, providing more probative evidence against this claim.  

The record, taken as a whole, reveals no basis to conclude 
that the Veteran's service-connected disabilities 
substantially or materially contributed to the Veteran's 
death and is found to provide evidence against such a 
finding.   

Although the appellant asserts that the Veteran's death was 
the result of his service-connected disabilities or that they 
substantially contributed to his death, she is not competent 
to provide an expert opinion as to the etiology or the cause 
of his death.  She not is a medical expert and does not have 
the appropriate education, training and experience to render 
such opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

The weight of the evidence shows that the Veteran's death was 
not in anyway related to his service-connected pulmonary 
embolism.  Thus, entitlement to service connection for the 
Veteran's cause of death is not warranted.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed condition.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a pre-decisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

The VCAA duty to notify was partially satisfied by way of a 
letter sent to the appellant in April 2005.  The April 2005 
letter informed the appellant in detail of the appellant's 
and VA's respective duties for obtaining evidence.  
Additionally, the letter explained what the appellant needed 
to show to establish entitlement to service connection for 
the Veteran's cause of death.  However, the appellant was not 
informed of the Veteran's service connected disabilities.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
appellant's June 2005 statement shows that she had actual 
knowledge of the Veteran's service connected disabilities.  
The appellant has clearly indicated that she know what is 
required in order to prevail in this claim. 

VA also has a duty to assist the appellant in the development 
of her claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and obtaining a medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  VA has obtained the Veteran's 
service treatment records, VA treatment records, and 
treatment records from Good Shepherd Medical Center/Community 
Hospital.  Additionally, the RO obtained a VA medical opinion 
in September 2005.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor her representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of her claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


